DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buhler (U.S. Patent No. 4,785,589).

Regarding claim 1. A device for detecting rail defects, comprising: 
Buhler discloses: 
at least one collection of sensors(C1-C7), each of said sensors being able to generate an electrical signal indicative of a distance separating said sensor and the rail, at least one rail vehicle able to move along the rail(col. 3, line 20-col. 4, lines 5);
 the collection of sensors being assembled to the rail vehicle;  (fig. 1, 5 and fig. 3) the rail vehicle being configured to rest on the rail in such a way that said sensors are positioned facing and some distance away from said rail;  (See fig. 1, 5 and fig. 3, C1-c6 facing rail, at distance H.)
wherein the device includes a friction pad comprising (4, 5 and 6)
a substantially flat lower surface,(bottom 6)
 said friction pad being assembled to the rail vehicle in such a way that the movement of said vehicle along the rail causes a sliding on said rail by said lower surface, along a longitudinal direction (x direction of Fig. 1)of said friction pad;(6 sliding along 1)
 the friction pad further comprising at least one cavity formed in the lower surface, the at least one collection of sensors being housed in said cavity.(Fig. 3, 5 including cavity to house C1-C6)

Regarding claim 2.
Buhler discloses: 
 The detection device according to claim 1, wherein the at least one collection of sensors (Fig 3, C1-C6 )comprises at least one row of sensors aligned in a transverse direction, perpendicular to the longitudinal direction of the friction pad. (C1-C6 arranged across the rail, which is perpendicular to the x direction of front to back of the rail car of fig. 1)


Regarding claim 5.
Buhler discloses: 
 The detection device according to claim 1, wherein the friction pad further comprises at least one groove arranged in the lower surface in the longitudinal direction, the at least one groove emerging on the at least one cavity. (Fig. 3, 4 having groove at bottom emerging on the at least one cavity housing C1-C6)

Regarding claim 6. 
Buhler discloses: 
The detection device according to claim 1, wherein the friction pad is assembled to the rail vehicle by a suspension provided with means for fixed maintenance of a constant transverse position of at least one collection of sensors relative to the wagon. (Fig. 2, 5 mounted with suspension 9)

Regarding claim 8. Buhler discloses: 
The detection device according to claim 1, further comprising an electronic processing device (21)for information provided by the sensors, said device comprising at least one electronic detector for spatial coordinates and at least one on board controller, said electronic detector and said on board controller being secured to the rail vehicle, said on board controller being connected to the electronic detector and to the collection of sensors. ( See Fig 7, and see col. 9, line 15-30 col. 11, lines 34-62)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler  (U.S. Patent No. 4,785,589).

Regarding claim 3, 4 and 7 
Buhler discloses all of the features of claim 1. 
Buhler does not disclose:  
  The detection device according to claim 1, wherein the at least one collection of sensors comprises several rows, each row being formed by sensors aligned in a transverse direction, perpendicular to the longitudinal direction of the friction pad.

Regarding claim 4. The detection device according to claim 3, wherein the sensors of the at least one collection are arranged in a regular mesh, formed by lines extending in the transverse direction (Y) and lines extending in a direction inclined by an angle relative to said transverse direction, said angle preferably being between 45° and 90°.

Regarding claim 7. The detection device according to claim 1, wherein the friction pad is assembled to the rail vehicle by a suspension provided with means for maintenance by slaving of a constant transverse position of the at least one collection of sensors relative to an edge of the rail.
However, the recited features merely recite a rearrangement of parts, where the recited configuration is not significant.  Here, the recited shapes would allow for sensing as detailed throughout Buhler, and as such, the recited features would have been obvious for the obvious benefit of maximizing the number of sensors, or fitting them into a desired location of the rail car.  As such, the features of claims 3, 4 and 7 would have been obvious. See MPEP 2144.04.
 
Regarding claim 9.
Buhler discloses: 
 The detection device according to claim 7, wherein the processing device includes several on board controllers secured to a same rail vehicle or several different rail vehicles, each on board controller being connected to a collection of sensors, the processing device further comprising a centralized logic controller provided with means for communicating with each of the on board logic controllers. ( See Fig 7, and see col. 9, line 15-30 col. 11, lines 34-62)
Buhler does not discloses the device on several board controllers secured the same rail vehicle. However, the recited features are mere duplication of parts, which has been held to be obvious. Here there duplication would allow for additional sensing of the rail.  As such, the recited feature would have been obvious because there is a predictable result, and reasonable expectation of success. See MPEP 2144.04

Regarding claim 10.
Buhler discloses: 
 An operating method for a detection device according to claim 1, said method including the following steps: moving the rail vehicle along the rail(Fig. 1, abstract);
 during said movement, measuring the distance between the sensors of the at least one collection and an upper surface of the rail; and simultaneously detecting spatial coordinates and the speed of the vehicle; (abstract)
then developing a first spatial representation of the upper surface of the rail; (Fig. 1 and Figs. 4-7, abstract);
then comparing said first spatial representation with reference representations in order to identify defects of the upper surface; (Fig. 1, abstract, figs. 4-7);
Buhler does not disclose: 
then generating an alert in case of identified defect. 
However, it would have been obvious to one having ordinary skill in the art to generate an alert to identify the defect so that the defect may be corrected.  As such, the recited features would have been obvious to one having ordinary skill in the art. 

Regarding claim 11. The method according to claim 10, further comprising a step for comparing the first spatial representation with a second spatial representation previously stored in a data memory, so as to lead to tracking of the evolution of the defects of the upper surface. (Fig. 1, abstract, figs. 4-7);

Regarding claim 12. The method according to claim 10, wherein the reference representations comprise several types of defects associated with spatial characteristics and in which the comparison step comprises determining analysis windows corresponding to said spatial characteristics. (Fig. 1, abstract, figs. 4-9, and fig. 7);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898